Citation Nr: 0303523	
Decision Date: 02/28/03    Archive Date: 03/05/03

DOCKET NO.  01-00 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to 
warrant reopening a claim of service connection for 
schizophrenia.


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 28, 1975 to 
October 20, 1975.  He had one day of travel time.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1999 rating decision of the 
Manila, Republic of the Philippines, Department of Veterans 
Affairs (VA) Regional Office (RO).  In that decision, the RO 
denied a claim to reopen for service connection for 
schizophrenia. 

The Board remanded the case to the RO in May 2001 with 
instructions for the RO to verify whether the veteran had any 
authorized Travel Time following release.  The remand also 
instructed the RO to review the claims file and ensure that 
all notification and development required by the Veterans 
Claims Assistance Act of 2000 had been completed and to then 
readjudicate the claim.  The case has been returned to the 
Board for further appellate review.


FINDINGS OF FACT

1.  Service connection for schizophrenia was denied in an 
October 1978 Board decision.

2.  Since the last decision, the veteran has not submitted 
evidence which is so significant that it must be considered 
in order to fairly decide the merits of the claim for service 
connection for schizophrenia.


CONCLUSIONS OF LAW

1.  The October 1978 Board decision is final.  38 U.S.C.A. 
§ 7104(b) (West 1991); 38 C.F.R. § 20.1100 (2002).

2.  New and material evidence has not been submitted to 
reopen the claim for service connection for schizophrenia.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. 
Cir. 2002) (holding that only section four of the VCAA, 
amending 38 U.S.C. § 5107, was intended to have retroactive 
effect).  The VCAA provided that nothing in amended section 
5103A, pertaining to the duty to assist claimants, shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured.  38 U.S.C.A. § 5103A(f) (West Supp. 
2002).

The final rule implementing the VCAA was published on August 
29, 2001, 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001), and 
is codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  These regulations apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date.
 
First, VA has a duty to notify the veteran of the evidence 
and information necessary to substantiate his claim.  
38 U.S.C.A. § 5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
September 2000 statement of the case provided the veteran 
with the regulations pertaining to service connection, direct 
service connection, and presumptive service connection for 
chronic disease.  In addition, the RO provided the 
regulations pertaining to the finality of decisions and to 
new and material evidence.  The September 2000 statement of 
the case explained that the veteran did not qualify for 
presumptive service connection because he did not serve at 
least 90 days, and that the veteran needed to submit medical 
evidence showing that schizophrenia was incurred in or 
aggravated by service in order to be granted service 
connection for schizophrenia.

An August 2002 letter from the RO to the veteran indicated 
that to support a claim for service connection, the evidence 
must show an injury in military service or a disease, that 
began in or was made worse during military service, or an 
event in service causing injury or disease.  In addition, the 
RO indicated that the evidence must show a current physical 
or mental disability and a relationship between the current 
disability and an injury, disease, or event in service.  In 
addition, the letter specified that the RO needed all of the 
veteran's medical records from physicians who have provided 
treatment for the veteran's claimed schizophrenia.  The RO 
added that it needed new and material evidence, meaning 
evidence that was submitted to VA for the first time that 
bore directly and substantially upon the issue for 
consideration.

Second, VA has a duty to inform the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  An August 2002 letter from the RO to the veteran 
indicated that the RO would help the veteran obtain medical 
or employment records, or records from other Federal 
agencies, provided that the veteran supplied the RO with the 
information necessary to locate these records.  The RO stated 
that it was ultimately the veteran's responsibility to make 
sure the records were received by the RO.  The RO added that 
it would obtain service medical records or any other service 
records that were necessary to the veteran's claim.  The 
veteran was informed of VA's duty to notify, duty to assist 
by indicating what evidence was needed from him, and what the 
evidence must show to establish entitlement.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In this case VA obtained the veteran's service medical 
records and the veteran's private treatment records.  The 
veteran has not indicated the existence of any other records 
that would support his claim.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met by the RO.


II.  Factual Background

At the time of the October 1978 Board decision, the evidence 
of record consisted of the veteran's service medical records, 
his DD-214, his application for compensation, and private 
medical treatment reports.  A description of that evidence 
follows.

The veteran's DD-214 showed that he had active service for 2 
months and 23 days, from July 28, 1975 to October 20, 1975.

A June 1975 induction examination report showed that a 
psychiatric evaluation was normal.  A medical report from 
October 1975 stated that the veteran had not suffered any 
injuries or illnesses during his period of active duty.  The 
veteran refused to sign this report.

A letter from a private physician dated December 1975 stated 
that the veteran reported that his present illness started in 
September 1975 during training for the United States Navy.  
The veteran was seen in October, November, and December 1975.  
The physician described the present illness as ideas of 
reference, suspiciousness, seclusiveness, insomnia and 
episodic auditory hallucinations consisting mostly of strange 
sounds.  The physician suspected that the veteran had a 
thinking disorder and placed the veteran on medication.  The 
physician indicated that the veteran showed remarkable 
improvement on subsequent visits.

A psychological examination report from November 1975 
reported that the veteran tended to view reality in a 
subjective and unrealistic way although he was at the same 
time aware of the essential components of reality.  

A medical report from August 1977 showed that the veteran was 
admitted to a mental hospital for sleeplessnes, restlessness, 
wandering aimlessly, suspiciousness, and destractiveness.  On 
discharge, the veteran was diagnosed with schizophrenia, 
moderately improved, and was advised to come back to the 
hospital for a check-up.  

A medical report from January 1978 again diagnosed the 
veteran with schizophrenia.  The physician stated that the 
veteran's condition was chronic and of marked impairment; 
prognosis to recovery was unfavorable.  The veteran had been 
treated between January 1976 and August 1977.

In his February 1978 claim for compensation, the veteran 
indicated that he had incurred a mental disorder in the line 
of duty and that private physicians had diagnosed him with 
schizophrenia after he was discharged.

An October 1978 Board decision denied service connection for 
schizophrenia because the veteran served less than 90 days of 
active duty service.  For this reason, the Board explained, 
the veteran was not entitled to the chronic disease service 
connection presumption.  Further, the Board stated, the 
service medical records did not indicate any manifestation of 
schizophrenia or other psychiatric disorder while the veteran 
was on active duty.

The RO received additional evidence in July 1979.  This 
evidence included two letters from private physicians dated 
June 1979.  One physician stated that the veteran had 
consulted him in his clinic 5 times since December 1978, and 
that the veteran was suffering from chronic paranoid 
schizophrenia.  The other physician stated that the veteran 
was readmitted to the mental hospital from March 1979 to 
April 1979, and that he was currently undergoing treatment as 
an outpatient.  The physician stated that the veteran had a 
case of schizophrenia reaction in a lucid interval.

In response to the receipt of these two letters from private 
physicians, the RO sent a letter dated August 1979 to the 
veteran stating that the veteran's current medical 
examination reports had no value in establishing service 
connection for his claimed mental condition.  The RO stated 
that the law requires that the condition for which the 
veteran is claiming service connection must have been 
diagnosed during service, and since the evidence of record 
failed to show any records of treatment or diagnosis for 
mental condition during service, the veteran's claim for 
service connection could not be granted.

In October 1998, the veteran, through his father, filed a 
claim to reopen for service connection for schizophrenia.

An October 1998 medical report stated that the veteran was 
readmitted to the mental hospital in March 1998.

A January 1999 psychiatric report indicated that the veteran 
was still at the mental hospital with a diagnosis of 
schizophrenia, paranoid type.  In the history, it reported 
that the veteran was undergoing training as a Navy recruit in 
the United States when he was sent home to the Philippines in 
1975 because of sleeplessness, restlessness and suspicious 
behavior.  The history also indicated that the veteran was 
taken to a private psychiatrist who gave "unrecalled 
treatment which improved his condition," and that after one 
year the veteran had recurrence of symptoms.  The examiner 
reported that the veteran was observed to be sleepless, in 
deep thoughts, restless, and complaining of hearing voices.  
He added that once the veteran was so confused that he became 
destructive and verbalized a desire to end his life, refused 
to take his medications, and was brought to a mental ward for 
admission in August 1977.

A February 2000 medical report stated that the veteran 
remained at the mental hospital because of unstable behavior 
manifested as being quarrelsome, impulsive, and with 
recurrence of hallucinations.  The diagnosis was 
schizophrenia, paranoid.

A March 2000 letter from a private physician stated that he 
prescribed the veteran Serenace in November 1975 and 
Serenace, Loxapac, and Artane in July 1978.  The physician 
added that the veteran's records from 1975 could not be 
located.

In August 2000 the veteran submitted a notice of disagreement 
regarding the December 1999 rating decision.

The RO issued a statement of the case in September 2000, and 
the veteran filed a formal appeal via his father in December 
2000.  In this appeal the veteran's father stated that the 
veteran incurred a mental disorder while in service as 
evidenced by the service performance records.  The veteran's 
father quoted 38 C.F.R. § 3.307, and stated that the veteran 
need not have had his mental condition diagnosed during 
service in order to obtain presumptive service connection. 

In May 2001 the Board remanded the veteran's claim to the RO, 
with instructions for the RO to verify whether the veteran 
had any authorized Travel Time following release.  The remand 
also instructed the RO to review the claims file and ensure 
that all notification and development required by the 
Veterans Claims Assistance Act of 2000 had been completed and 
to then readjudicate the claim.  

A May 2002 response to the RO's request for information 
showed that the veteran had one day authorized travel time.  
A letter dated August 2002 informed the veteran of VA's 
duties under the VCAA.

The RO issued a supplemental statement of the case in October 
2002.  The RO did not reopen the claim for service connection 
for schizophrenia, stating that there was no new and material 
evidence showing that the veteran had been diagnosed or 
treated for schizophrenia in service.  Further, the RO noted 
that the veteran served less than 90 days.  The one day of 
authorized travel time awarded to the veteran on discharge 
brought the total days of active service to 86.  Thus the 
veteran was not entitled to presumptive service connection 
for schizophrenia, which requires 90 days of active service.


III.  Criteria

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed and a claim based upon the 
same factual basis may not be considered.  38 U.S.C.A. 
§ 7104(b) (West 1991); 38 C.F.R. § 20.1100 (2002).  However, 
VA will reopen a claim and review a former disposition of a 
claim if new and material evidence is presented or secured 
with respect to a claim that has been previously disallowed.  
38 U.S.C.A. § 5108.  New and material evidence means evidence 
which was not previously submitted to agency decisionmakers 
which bears "directly and substantially" upon the specific 
matter under consideration.  38 C.F.R. § 3.156(a) (2001).  
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, "so significant that it must be considered in 
order to fairly decide the merits of the claim."  Id.  The 
Board notes that the legal standard of what constitutes "new 
and material" evidence was recently amended.  This amendment 
is inapplicable in the instant case as the amendment applies 
prospectively to claims filed on or after August 29, 2001.  
66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (codified at 
38 C.F.R. § 3.156(a) (2002)).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  Service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2002).  Service connection for 
schizophrenia may be granted on a presumptive basis if it was 
manifested to a compensable degree within the applicable time 
limits under 38 C.F.R. § 3.307 and § 3.309.  38 U.S.C.A. §§  
1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2002).  In order to receive the presumption of 
service connection for schizophrenia, the veteran must have 
served 90 days or more.  38 C.F.R. § 3.307(a)(1) (2002). 




IV.  Analysis

The Board finds that the veteran has not submitted new and 
material evidence and thus the claim for service connection 
for schizophrenia is not reopened.

New and material evidence means evidence which was not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration.  38 C.F.R. 
§ 3.156(a).  The specific matter under consideration is 
whether the veteran is entitled to service connection for 
schizophrenia.  In order to receive service connection for 
schizophrenia, the evidence must show that the veteran has a 
current diagnosis of schizophrenia, that the schizophrenia 
was incurred in service, and that there is a link between the 
current diagnosis and service.  It was established in the 
Board's 1978 decision that the veteran had a post-service 
diagnosis of schizophrenia.  Thus, in order to reopen his 
claim, the veteran must submit new and material evidence to 
support the remaining elements of service connection, namely, 
that the schizophrenia was incurred in service and that there 
is a link between the current diagnosis and service.

Since the last decision, the veteran has submitted numerous 
medical reports from private physicians, including a June 
1979 letter from a private physician which stated that the 
veteran was suffering from chronic paranoid schizophrenia, 
and another letter from a private physician, also dated June 
1979, which stated that the veteran was readmitted to the 
mental hospital from March 1979 to April 1979, and that the 
veteran was currently undergoing treatment as an outpatient.  
An October 1998 medical report stated that the veteran was 
readmitted to the mental hospital in March 1998.  A January 
1999 psychiatric report indicated that the veteran was still 
at the mental hospital with a diagnosis of schizophrenia, 
paranoid type.  A February 2000 medical report stated that 
the veteran remained at the mental hospital because of 
unstable behavior manifested as being quarrelsome, impulsive, 
and with recurrence of hallucinations.  The diagnosis was 
schizophrenia, paranoid.  Finally, a March 2000 letter from a 
private physician stated that the physician prescribed the 
veteran Serenace in 1975 and Serenace, Loxapac, and Artane in 
July 1978.  These reports indicate that the veteran has been 
diagnosed with schizophrenia.  This is not new and material 
evidence, however, because it had already been established 
that the veteran was diagnosed with schizophrenia, and thus 
it does not bear directly and substantially on the specific 
matter under consideration.  Evidence of a previously 
established diagnosis is cumulative.

It should be noted that the veteran is not entitled to 
service connection for schizophrenia on a presumptive basis 
because he served less than 90 days.  In order to receive the 
presumption of service connection for schizophrenia, the 
veteran must have served 90 days or more.  38 C.F.R. 
§ 3.307(a)(1) (2002).  The veteran served from July 28, 1975, 
to October 20, 1975, which totals 85 days.  The veteran was 
awarded one day of travel time, bringing the total to 86 
days.  Since this is still less than the 90 days required for 
presumptive service connection for schizophrenia, the veteran 
is not entitled to service connection on that basis.  When 
the case was addressed in 1978, it was established that the 
veteran had less than 90 days of countable service.  Evidence 
establishing that he still has less than 90 days service is 
not material.  

The January 1999 neuropsychiatric report reflected a history 
that the veteran had been sent home from the service because 
of sleeplessness, restlessness, and suspicious behavior.  
However, this was no more than recitation history, unenhanced 
by additional medical comment and does not constitute 
competent medical evidence.


ORDER

The petition to reopen the claim for service connection for 
schizophrenia is denied.



		
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

